tcmemo_1998_78 united_states tax_court william henry sundel petitioner v commissioner of internal revenue respondent docket no filed date william henry sundel pro_se michael p breton and bradford a johnson for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiency in and additions to petitioner's income_tax for additions to tax_deficiency sec_6653 sec_6653 sec_6661 dollar_figure dollar_figure dollar_figure 1plu sec_50 percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to fraud unless stated otherwise all section references are to the internal_revenue_code as in effect for after concessions the issues remaining for decision are whether and to what extent petitioner realized unreported income in from the sale of marijuana whether petitioner is liable for self-employment_tax on the income earned from the sale of marijuana whether petitioner is entitled to deduct expenses allegedly incurred during for legal services whether petitioner is liable for the additions to tax for fraud prescribed by sec_6653 and whether petitioner is liable for the addition_to_tax for substantial_understatement of liability prescribed by sec_6661 and whether the period of limitations on assessment and collection of tax prescribed by sec_6501 expired before respondent issued the subject notice_of_deficiency findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner resided in portsmouth rhode island at the time he filed his petition in this case he is a high school graduate but has no other formal education sometime prior to date petitioner entered into a conspiracy with messrs victor lubiejewski frank nelson robert bonalewicz gilbert cabeceiras joel pinkard and a person called ricardo to purchase a large quantity of marijuana from wholesalers in colombia south america for distribution in the united_states the purpose of the conspiracy was to earn a profit from the sale of the marijuana petitioner had become acquainted with his co- conspirators several years earlier through his involvement in another drug smuggling operation known as the hot tubs case petitioner and his coconspirators arranged for a shipment of approximately big_number pounds of colombian marijuana to be delivered by boat to a location in or near atlantic city new jersey in early to mid date at that time the average wholesale price of colombian marijuana was approximately dollar_figure per pound petitioner and several of his coconspirators traveled to atlantic city on or about date to wait for the marijuana to arrive while he was waiting petitioner received a downpayment of dollar_figure million from mr dennis erickson mr erickson made this payment to secure his promise to purchase a large portion of the marijuana for approximately dollar_figure per pound the boat containing the marijuana arrived at a dock in or near atlantic city on or about date petitioner and his coconspirators paid dollar_figure to the captain of the boat mr gilbert cabeceiras for his services shortly after the boat arrived in new jersey petitioner sold approximately big_number or big_number pounds of the marijuana to unrelated individuals for approximately dollar_figure petitioner and his coconspirators also gave some portion of the marijuana to individuals related to the conspiracy the remaining marijuana approximately big_number pounds was loaded onto a tractor-trailer for transport to kalamazoo michigan where it was to be weighed and delivered to mr erickson the tractor-trailer containing the marijuana arrived in the kalamazoo area on or about date on the same day petitioner and several coconspirators including messrs lubiejewski and nelson traveled to kalamazoo on a private jet to supervise and assist in unloading and weighing the marijuana and to receive payment of a portion of the purchase_price from mr erickson another of petitioner's coconspirators mr bonalewicz unloaded the tractor-trailer and placed the marijuana on scales so that it could be weighed mr nelson personally observed all of the marijuana as it was unloaded he recorded the weight of each bale and the total number of bales unloaded in a notebook which he maintained on petitioner's behalf mr erickson purchased at least big_number pounds of the marijuana that was shipped to the kalamazoo area that amount was the gross weight of the marijuana as shipped and included approximately big_number pounds of wrapping and packaging material mr erickson later returned approximately big_number pounds of the marijuana because it was wet and unmarketable petitioner and messrs lubiejewski nelson and bonalewicz and several other individuals involved in the conspiracy remained in michigan for a short_period after the marijuana arrived there during this time the coconspirators received a large amount of cash from mr erickson in exchange for marijuana mr bonalewicz left the kalamazoo area or days after the marijuana arrived there petitioner and mr lubiejewski left on date to travel to new york mr nelson remained in kalamazoo for to days thereafter to supervise the transfer of the marijuana to mr erickson and to accept and record the related cash payments mr nelson recorded these additional cash payments in a notebook and stored the cash on behalf of petitioner and mr lubiejewski petitioner returned to the kalamazoo area on date to take some of the cash mr nelson had received up to that time petitioner again returned on date after the transaction with mr erickson was completed at the time of petitioner's second trip to the kalamazoo area he and mr nelson packed the remaining cash receipts into bags and traveled on a private jet to new york city upon arriving in new york petitioner and mr nelson went to petitioner's mother-in-law's house and counted the cash they had transported from michigan this cash totaled in excess of dollar_figure million mr nelson helped petitioner deposit a portion of the cash into several safe deposit boxes and bank accounts in petitioner's name in new york city in total mr erickson paid in excess of dollar_figure million for the marijuana he purchased from petitioner and his coconspirators petitioner divided the proceeds of the transaction equally with mr lubiejewski while in new york city after the transaction with mr erickson was completed petitioner spent approximately dollar_figure to dollar_figure in cash for lodging at the helmsley palace hotel petitioner also spent dollar_figure to lease an apartment and approximately dollar_figure to purchase an aston-martin sports car at petitioner's request mr nelson made several deposits of approximately dollar_figure each into brokerage accounts in petitioner's name petitioner instructed mr nelson to limit the amount of each deposit to avoid the filing of currency transaction report forms with the internal_revenue_service at petitioner's request mr nelson also delivered cash payments of dollar_figure to dollar_figure each to various individuals in payment of gambling debts in addition petitioner paid a man named ricardo approximately dollar_figure to satisfy a debt that petitioner had incurred in the hot tubs case petitioner invested some of the proceeds from the michigan transaction in legitimate business ventures sometime after the transaction petitioner purchased a going concern known as village imports which was in the business of importing and converting grey market automobiles for sale in the united_states petitioner also invested approximately dollar_figure in a facility known as ben boat basin at petitioner's request mr nelson used approximately dollar_figure of the cash that petitioner had received from the michigan transaction to purchase equipment to be used in petitioner's various business ventures petitioner also used a portion of the proceeds to purchase gold krugerrands petitioner had originally agreed to pay mr nelson dollar_figure for his participation in the marijuana smuggling operation however because petitioner earned more than twice what he had expected to earn from the transaction he paid mr nelson approximately dollar_figure on date petitioner was indicted in the united_states district_court for the western district of michigan and charged with the following offenses in connection with his involvement in the transaction described above conspiracy to possess with intent to distribute and distributing in excess of big_number pounds of marijuana possession with intent to distribute and distributing in excess of big_number pounds of marijuana and conspiracy to import marijuana on date petitioner entered a plea of guilty to the first count of the indictment conspiracy to possess with intent to distribute and distributing in excess of big_number pounds of marijuana the remaining counts were dismissed pursuant to a plea agreement with the u s attorney during a plea hearing in his criminal case petitioner testified that he had engaged in a conspiracy with several individuals to distribute and sell marijuana and that the purpose of this conspiracy was to earn a profit from the sale of marijuana petitioner also testified that he flew from new jersey to michigan on a private jet on date before traveling to new york city on date petitioner further testified that he returned to kalamazoo michigan on date and again on date petitioner admitted that during the time he was in michigan he received cash payments which he estimated totaled hundreds of thousands of dollars he also admitted that during his third and final trip to michigan on date mr erickson paid him a lot of money which he estimated may have been more than dollar_figure million petitioner filed a timely federal_income_tax return for on his return petitioner reported adjusted_gross_income of dollar_figure consisting primarily of wages from his employment with the key container corp in pawtucket rhode island petitioner did not report any income from the sale of marijuana on his return and he did not inform his return preparer of the michigan transaction or the existence or extent of the income realized from the transaction unreported income opinion as a general_rule gross_income includes all income from whatever source derived sec_61 this includes income obtained from illegal sources see 366_us_213 browning v commissioner tcmemo_1991_93 sec_1_61-14 income_tax regs respondent determined that petitioner realized dollar_figure of unreported income in from the sale of marijuana petitioner on the other hand maintains that he did not realize any such income throughout his posttrial briefs petitioner repeatedly asserts that respondent failed to prove that he realized unreported income in effect petitioner argues that respondent bears the burden of proving that he realized unreported income from the marijuana transaction in as a general_rule the commissioner's determination of a tax_deficiency is presumptively correct and the taxpayer bears the burden of proving that it is erroneous see rule a 290_us_111 all rule references are to the tax_court rules_of_practice and procedure courts recognize a limited exception to this general_rule in cases such as this where the commissioner's notice_of_deficiency determines that the taxpayer failed to report income derived from illegal activities see 92_tc_661 see also 774_f2d_932 9th cir 649_f2d_152 2d cir affg in part and revg in part 74_tc_260 596_f2d_358 9th cir revg 67_tc_672 83_tc_269 in such cases the notice_of_deficiency will be considered lacking a rational basis and not entitled to the presumption of correctness unless there is some reasonable foundation for the determination e g 937_f2d_1548 10th cir affg tcmemo_1989_552 rapp v commissioner supra pincite llorente v commissioner supra pincite weimerskirch v commissioner supra pincite the reasonable foundation may consist of evidence linking the taxpayer with an income-producing activity such that it can be inferred that the taxpayer received income from the activity see eg weimerskirch v commissioner supra pincite or it may consist of evidence showing an ownership_interest in assets possessed by the taxpayer see eg erickson v commissioner supra pincite2 once the commissioner has demonstrated sufficient minimal facts to link the taxpayer with an income-producing activity or to show an ownership_interest in assets possessed by the taxpayer the presumption of correctness arises and the taxpayer has the burden to rebut the presumption by establishing by a preponderance_of_the_evidence that any deficiency determination is arbitrary or erroneous see erickson v commissioner supra pincite2 rapp v commissioner supra petzoldt v commissioner supra pincite in this case respondent has produced more than adequate substantive evidence linking petitioner to income from the sale of marijuana in this includes petitioner's criminal conviction arising from the michigan transaction petitioner's own testimony during the plea hearing in the criminal case testimony of law enforcement officers and detailed testimony of coconspirators indeed petitioner stipulates that he was engaged in the sale of marijuana during under the circumstances we find that respondent has more than satisfied respondent's initial burden of producing some substantive evidence connecting petitioner with an income-producing activity and we find that the burden of disproving respondent's determination of unreported income remains with petitioner we also sustain respondent's calculation of the amount of petitioner's unreported income sec_6001 requires all taxpayers to maintain sufficient records to determine their correct_tax liability see petzoldt v commissioner supra pincite if a taxpayer fails to maintain or does not produce adequate books_and_records the commissioner is authorized by sec_446 to reconstruct the taxpayer's income see sec_446 petzoldt v commissioner supra pincite bratulich v commissioner tcmemo_1990_600 the commissioner's reconstruction need only be reasonable in light of all the surrounding facts and circumstances see petzoldt v commissioner supra pincite 54_tc_1530 40_tc_30 respondent calculated petitioner's unreported income on the basis of the amount of marijuana sold to mr erickson approximately big_number pounds respondent deducted big_number pounds for wrapping and packaging material and big_number pounds to allow for the marijuana that mr erickson returned as wet and unusable respondent thus determined that mr erickson purchased a total of big_number pounds of usable marijuana respondent found that petitioner and mr lubiejewski sold the marijuana to mr erickson for approximately dollar_figure per pound based on a net weight of big_number pounds of marijuana sold respondent calculated the gross_receipts from the sale as dollar_figure million because these receipts were split equally between petitioner and mr lubiejewski respondent determined that petitioner's gross_receipts were dollar_figure finally respondent reduced petitioner's gross_receipts by the cost of petitioner's share of the marijuana respondent computed the cost_of_goods_sold by first determining that petitioner and his coconspirators had paid dollar_figure per pound to purchase the marijuana from the colombian wholesalers respondent derived this amount from information provided by the drug enforcement administration regarding the average wholesale price of colombian marijuana during the period in question respondent next increased the wholesale price of the marijuana by dollar_figure per pound this is the amount that petitioner and his co- conspirators had paid to mr cabeceiras the boat captain for transporting approximately big_number pounds of marijuana from south america to new jersey dollar_figure big_number pounds dollar_figure per pound the record does not explain why respondent allocated the boat captain's fee to big_number pounds of marijuana in any event respondent determined that the sum of these amounts dollar_figure is the total cost_of_goods_sold computed on a per-pound basis respondent determined that the cost of the marijuana sold by petitioner is dollar_figure ie big_number pounds x dollar_figure reducing petitioner's portion of the gross_receipts by the cost of goods attributable to his portion of the marijuana respondent determined that petitioner realized dollar_figure from the transaction petitioner does not dispute certain factual assumptions made by respondent in calculating the gross_receipts from the michigan transaction in fact petitioner agrees that a total of big_number pounds of marijuana was sold to mr erickson for an average price of dollar_figure per pound petitioner argues that respondent made three errors in computing petitioner's income first petitioner argues that he and his coconspirators paid dollar_figure per pound to the colombian wholesalers for the marijuana second petitioner maintains that his gross_receipts from the michigan transaction should be reduced for expenditures not reflected in respondent's calculation finally petitioner maintains that the proceeds of the transaction were divided three ways rather than two as determined by respondent the following schedule compares petitioner's computation of his net profit from the transaction with respondent's petitioner's computation respondent's computation big_number big_number big_number big_number big_number dollar_figure dollar_figure -- dollar_figure -- dollar_figure dollar_figure dollar_figure -- -- -- gross pounds of marijuana sold to mr erickson big_number net pounds of marijuana pounds of marijuana returned split petitioner's share sale price per pound gross_receipts math error advance from coco joe petitioner's gross_receipts petitioner's share of marijuana cost per pound dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner's gross_profit amount_paid to nelson amount_paid to bonalewicz amount_paid to boat captain amount_paid to unloaders amount_paid for dock petitioner's share dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- amount_paid for prior transaction hot tubs dollar_figure amount unpaid by purchaser erickson owes dollar_figure dollar_figure -- driver detroit to ny scales planes conveyor belts dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- petitioner's net profit dollar_figure dollar_figure we agree with respondent's calculation of petitioner's unreported income first petitioner has not satisfied his burden of proving that he and his coconspirators paid dollar_figure per pound for the marijuana rather than dollar_figure as determined by respondent the only evidence that petitioner presented to support his position is mr nelson's testimony that the cost of the marijuana may have been as much as dollar_figure per pound we found mr nelson's testimony in this regard to be vague and uncertain and not sufficient to rebut respondent's determination second we reject petitioner's argument that his gross_receipts should be reduced by additional expenditures not reflected in respondent's calculation these expenditures consist of various fees allegedly paid to individuals involved in the drug smuggling operation including individuals responsible for unloading the boat after it arrived in new jersey and the owner of the dock where the boat was unloaded and amounts allegedly paid to satisfy debts from previous drug transactions in passing we note that in his calculation of net profit set out above petitioner deducts dollar_figure as an amount_paid to satisfy a debt arising from the hot tubs case however petitioner testified during his plea hearing in the criminal case that he paid only dollar_figure sec_280e provides that no deduction or credit shall be allowed for any expenditure paid_or_incurred in carrying_on_a_trade_or_business which consists of trafficking in controlled substances see sec_280e s rept pincite marijuana is a controlled substance as defined in sec_280e see browning v commissioner tcmemo_1991_93 bratulich v commis- sioner tcmemo_1990_600 in this case petitioner does not address respondent's position that the additional expenditures are subject_to sec_280e and are not deductible nor does petitioner argue or present any reason to conclude that the additional expenditures should be treated as an exclusion_from_gross_income on account of cost_of_goods_sold see franklin v commissioner tcmemo_1993_184 we therefore reject petitioner's contention that the receipts from the michigan transaction should be reduced by such expenditures finally we reject petitioner's assertion that the proceeds of the marijuana transaction were split three ways rather than two as determined by respondent petitioner bases this assertion on his own testimony and that of mr bonalewicz however petitioner admitted during his plea hearing in the criminal case that he split the proceeds equally with mr lubiejewski moreover mr bonalewicz testified that he had a limited role in the transaction and that he was present in michigan for only to days after the marijuana arrived there given the nature of his involvement in the transaction we find that mr bonalewicz's testimony regarding the division of proceeds is not credible moreover we note that petitioner has made numerous inconsistent statements regarding the amount of money he earned from the subject transaction on date petitioner testified in the case of united_states v paul nathaniel hankish cr in the u s district_court for the district of west virginia that he ended up with dollar_figure million during a date meeting with revenue_agent jeff silva and his supervisor petitioner admitted that he earned a profit of dollar_figure and an additional dollar_figure which he used to satisfy previously incurred debt on a third occasion petitioner admitted to drug enforcement administration agent john peterson that he and mr lubiejewski made a net profit on several drug smuggling operations including the date transaction in michigan at trial in the instant matter however petitioner claimed that he did not earn any money from the transaction we are not obligated to accept a taxpayer's self- serving improbable uncorroborated testimony see 140_us_417 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 we find petitioner's testimony in this case to be wholly incredible based upon all of the foregoing we sustain respondent's determination that petitioner realized at least dollar_figure of unreported income in from the sale of marijuana self-employment_tax respondent determined that petitioner is liable for the self-employment_tax prescribed by sec_1401 sec_1401 imposes a tax on the self-employment_income of every individual self-employment_income is defined generally as net_earnings_from_self-employment which in turn is defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 and b sec_1402 provides that the term trade_or_business as used in this regard shall have the same meaning as when used in sec_162 relating to trade_or_business_expenses this includes an illegal trade_or_business such as selling illegal drugs see petzoldt v commissioner t c pincite johnson v commissioner tcmemo_1994_350 see also reed v commissioner tcmemo_1997_388 markham v commissioner tcmemo_1991_ eschweiler v commissioner tcmemo_1989_601 petitioner bears the burden of proving that respondent's determination of liability for the self- employment_tax is erroneous see rule a petitioner did not present any evidence relating to this issue at trial and does not address the issue in his posttrial briefs accordingly we sustain respondent's determination that petitioner is liable for the self-employment_tax with respect to the income he realized in from selling marijuana deduction for legal expenses on schedule a attached to his tax_return petitioner claimed a deduction of dollar_figure for legal expenses this deduction is listed on petitioner's return as legal fees protection of income respondent disallowed this deduction on the ground that petitioner failed to establish either that the expenses were actually incurred or that they are deductible under sec_212 in his posttrial briefs petitioner states that he did not keep records relating to the claimed deduction and that the attorney who rendered the legal services has since died petitioner argues that respondent never presented any evidence at trial concerning a dollar_figure dollar sic legal deduction in respondent's determinations are presumed correct and petitioner bears the burden of proving that such determinations are erroneous see rule a moreover every taxpayer is required to maintain adequate_records to substantiate both the existence and amount of any deduction or credit claimed sec_6001 smith v commissioner tcmemo_1997_544 sec_1_6001-1 income_tax regs in this case petitioner bears the burden of proving that he is entitled to the claimed deduction see rule a because petitioner failed to present any evidence to substantiate the claimed deduction we find that petitioner has failed to meet his burden_of_proof and we sustain respondent's disallowance of this deduction additions to tax for fraud respondent determined that petitioner is liable for the additions to tax for fraud prescribed by sec_6653 and with respect to his return sec_6653 as in effect for imposed an addition_to_tax equal to percent of any underpayment_of_tax any part of which is attributable to fraud sec_6653 imposed an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment which is attributable to fraud fraud for these purposes is defined as an intentional wrongdoing designed to evade tax believed to be owing see 252_f2d_56 9th cir 118_f2d_308 5th cir revg 40_bta_424 petzoldt v commissioner supra pincite 69_tc_391 respondent bears the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b 84_tc_405 56_tc_213 to meet this burden respondent must show that an underpayment_of_tax exists and that petitioner intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 398_f2d_1002 3d cir see 94_tc_654 91_tc_874 castillo v commissioner supra pincite 80_tc_1111 26_tc_107 respondent need not establish that petitioner's primary motivation was tax_evasion but must show that a tax-evasion motive played any part in his conduct including conduct designed to conceal another crime see recklitis v commissioner supra pincite quoting 370_f2d_713 1st cir vacating t c memo the existence of fraud is a question of fact to be resolved upon consideration of the entire record see castillo v commissioner supra pincite rowlee v commissioner supra pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be imputed or presumed but must be established by independent evidence see recklitis v commissioner supra pincite castillo v commissioner supra 55_tc_85 however because direct proof of a taxpayer's intent is rarely available fraud may be proved by circumstantial evidence including the implausibility of the taxpayer's explanations see 204_f2d_205 5th cir affg a memorandum opinion of this court dated date castillo v commissioner supra 79_tc_995 affd 748_f2d_331 6th cir gajewski v commissioner supra pincite the taxpayer's entire course of conduct may establish the requisite fraudulent intent see 317_us_492 castillo v commissioner supra gajewski v commissioner supra stone v commissioner supra pincite- over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records failing to file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents and dealing in cash see spies v united_states supra pincite 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 recklitis v commissioner supra pincite although no single factor is necessarily sufficient to establish fraud the combination of a number of factors may be persuasive evidence of fraud see 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 a taxpayer's intelligence education and tax expertise are also relevant for purposes of determining fraudulent intent see 79_tc_995 affd 748_f2d_331 6th cir 19_tc_631 respondent contends that the following facts taken as a whole establish that the entire underpayment_of_tax for was attributable to fraud the unreported income was derived from an illegal activity petitioner failed to maintain or produce adequate_records of his drug smuggling income he dealt exclusively in cash he never informed his return preparer of his income from the illegal activity he made inconsistent statements regarding the amount of money he earned from the activity there is a large discrepancy between petitioner's actual income and the income reported on his return and petitioner structured his bank_deposits in such a manner as to avoid the filing of currency transaction report forms with the internal_revenue_service we agree with respondent petitioner failed to report a very large portion of his income for in an attempt to conceal the illegal activity which produced that income see 799_f2d_166 5th cir affg tcmemo_1985_148 moreover petitioner has not shown that he maintained adequate books_and_records regarding his involvement in the illegal activity his failure to maintain adequate books_and_records is indicative of fraud see 89_tc_1280 gajewski v commissioner supra pincite the fact that petitioner dealt in large amounts of cash and his failure to inform his return preparer of his illegal income also evidence fraud see 451_f2d_197 3d cir affg tcmemo_1970_37 we also find that petitioner's lack of credibility his inconsistent testimony regarding the marijuana smuggling activity and his general evasiveness evidence fraudulent intent see bradford v commissioner supra pincite 743_f2d_309 5th cir affg tcmemo_1984_25 welker v commissioner tcmemo_1997_472 in addition petitioner instructed mr nelson to deposit the proceeds of the illegal activity in bank accounts in amounts of less than dollar_figure each for the purpose of concealing such deposits from respondent see parks v commissioner supra pincite 67_tc_143 burke v commissioner tcmemo_1995_608 we find that the circumstances of this case taken as a whole clearly and convincingly establish that petitioner acted with the requisite fraudulent intent and that the entire underpayment_of_tax for is due to fraud as determined by respondent accordingly we sustain respondent's determination that petitioner is liable for the additions to tax for fraud prescribed by sec_6653 and addition_to_tax for substantial_understatement of liability respondent also determined that petitioner is liable for the addition_to_tax for substantial_understatement of liability prescribed by sec_6661 sec_6661 as in effect for imposed an addition_to_tax equal to percent of any underpayment which is attributable to a substantial_understatement_of_income_tax see 90_tc_498 a substantial_understatement_of_income_tax is defined as any understatement which exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6661 petitioner bears the burden of proving that respondent's determination is incorrect see rule a petitioner failed to address this issue in his post- trial briefs and has not shown any reason why he is not liable for the addition accordingly we sustain respondent's imposition of the addition_to_tax for substantial_understatement of liability under sec_6661 period of limitations petitioner maintains that the period of limitations on assessment and collection with respect to his income_tax for expired before respondent issued the subject notice_of_deficiency sec_6501 generally imposes a 3-year period of limitations on assessment and collection of tax sec_6501 provides as follows in this regard sec_6501 general_rule --except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period there is an exception to this 3-year period in the case of a false_or_fraudulent_return with the intent to evade tax see sec_6501 288_f2d_517 2d cir affg tcmemo_1960_32 102_tc_380 sec_6501 provides as follows in this regard false return --in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time because we have sustained respondent's determination that petitioner's underpayment_of_tax for was attributable to fraud the 3-year period of limitations is inapplicable to that return see lowy v commissioner supra pincite colestock v commissioner supra pincite beauchamp v commissioner tcmemo_1997_393 pursuant to sec_6501 a tax_deficiency with respect to petitioner's return may be assessed at any time accordingly we reject petitioner's argument that the period of limitations expired prior to the time respondent issued the subject notice_of_deficiency in light of the foregoing an appropriate order will be issued and a decision will be entered for respondent
